PER CURIAM.
Petitioner, Rafael Nunez, seeks a writ of mandamus to compel the trial court to rule on his Florida Rule of Criminal Procedure 3.800 motion to modify judgment submitted April 30, 1996 in circuit court ease number 94-28811. A review of the court docket does not reveal that the motion was filed in that case. However, the docket in Nunez’s case number 94-29431 reflects that a Rule 3.800 motion was filed on April 30. That motion was correctly filed.
Accordingly, we deny mandamus. The court may not be ordered to rule on an unfiled motion. However, this denial is without prejudice to Nunez submitting a copy of his motion in case number 94r-28811, with appropriate documentation demonstrating that the motion was timely sent to the court.
Mandamus denied.